COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-429-CV


IN THE INTEREST OF A.N.C.,
T.C.E.C., JR., AND L.J.C.,
MINOR CHILDREN




                                    ------------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      This is an appeal from an order terminating the parental rights of

appellant, the mother of A.N.C., T.C.E.C., Jr., and L.J.C. The children’s father

did not appeal the termination of his rights and, thus, is not a party to this

appeal. Because appellant did not timely file her notice of appeal, we dismiss

this appeal for want of jurisdiction.




      1
           See Tex. R. App. P. 47.4.
      The trial court rendered the termination order on May 11, 2009; thus,

appellant’s notice of appeal was due twenty-one days later, on June 1, 2009.

See Tex. R. App. P. 4.1(a) (providing that if due date falls on a Saturday,

Sunday, or legal holiday, it is extended until the next day that is not a Saturday,

Sunday, or legal holiday), 26.1(b) (requiring notice of appeal in accelerated case

to be filed within twenty days of appealable order or judgment); Tex. Fam.

Code Ann. § 263.405(a) (Vernon 2008) (providing that appeals from final

termination orders are accelerated). Although appellant’s counsel filed a motion

for new trial on June 9, 2009, that motion did not extend the time to file a

notice of appeal, nor can we construe it as a motion to extend time to file the

notice of appeal. 2 See Tex. R. App. P. 26.3, 28.1(b); In re K.A.F., 160 S.W.3d
923, 924–27 (Tex.), cert. denied, 546 U.S. 961 (2005); C. Chambers Enters.,

Inc. v. 6250 Westpark, L.P., 97 S.W.3d 333, 334 (Tex. App.—Houston [14th

Dist.] 2003, pet. denied). The notice of appeal was not filed until August 7,

2009, sixty-eight days too late.




      2
         Although the certificate of service on the motion for new trial states
that a true copy of “this Notice of Appeal” was served, the motion is clearly
labeled a motion for new trial, was filed in the trial court only, and asks only for
the trial court to set aside the judgment and grant a new trial; there is no other
mention of a notice of appeal anywhere in the document.

                                         2
      In response to this court’s inquiry into whether it has jurisdiction over the

late-filed notice of appeal, appellant’s new counsel responded that appellant’s

prior counsel was ineffective for filing a late notice of appeal and that this court

should therefore find that it has jurisdiction and continue the appeal. Although

ineffective assistance of counsel is an issue that may be raised in an appeal

from a termination proceeding, see In re J.O.A., 283 S.W.3d 336, 339 (Tex.

2009), this court does not have jurisdiction to consider any appeal unless its

jurisdiction has been timely invoked, by either a timely notice of appeal or

timely bona fide attempt to appeal, In re K.A.F., 160 S.W.3d at 928; Gregorian

v.   Ewell,   106 S.W.3d 257,    258    (Tex.   App.—Fort      Worth    2003,

order). Although the supreme court in K.A.F. expressly declined to address

counsel’s argument here, we have found no authority, nor has counsel cited

any, that would allow an untimely accelerated appeal to continue because of

ineffective assistance of counsel in failing to timely file the appeal. In re K.A.F.,
160 S.W.3d at 928. Moreover, the appellate rules clearly state that we may

not suspend the rules to alter the time to perfect a civil appeal. See Tex. R.

App. P. 2; In re T.W., 89 S.W.3d 641, 642–43 (Tex. App.—Amarillo 2002, no

pet.) (op. on reh’g); In re B.H.G., No. 01-07-01001-CV, 2008 WL 4837497,

at *1 (Tex. App.—Houston [1st Dist.] Nov. 6, 2008, no pet.) (mem. op.).




                                         3
     Accordingly, we must dismiss the appeal for want of jurisdiction. See In

re K.A.F., 160 S.W.3d at 928; In re B.H.G., 2008 WL 4837497, at *1.




                                         PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: March 18, 2010




                                     4